  

SITRICK AND COMPANY

A division of Sitrick Brincko Group LLC, a subsidiary of Resources Global
Professionals

  

April 23, 2015

 

Mr. Kevin Maloney, Co-Founder and CEO

Quantum Sphere, Inc.

2905 Tech Center Drive

Santa Ana, CA 92705

 

Dear Mr. Maloney:

 

This letter, when accepted on behalf of QuantumSphere, Inc., a Nevada
corporation (“Client”), as provided below, will constitute the agreement with
respect to the engagement of Sitrick And Company, a division of Sitrick Brincko
Group, LLC (“Sitrick”) as corporate communications and investor relations
advisor, specialist and consultant on the following terms and conditions
(“Agreement”):

 

  1. Client, effective as of April 23, 2015, has retained Sitrick to provide
consulting advice and public relations services.         2. Client will engage
Sitrick for a 12-month period from the effective date noted in Section 1·above
to perform the planned roles, activities and responsibilities summarized on
Exhibit 1 (“Scope of Work”) attached which is incorporated as part of this
Agreement.         3. For the first six months of this engagement starting with
the effective date in #1 above, Client shall pay Sitrick monthly fee of $10,000
in cash. It is agreed that the first two monthly payments can be paid by Client
anytime up to sixty (60) days past the normal due dates set forth in Section 7
hereof without penalty. For the second six months of this engagement, Client
shall: a) pay Sitrick $10,000 in cash per month on the first day of each month,
plus b) issue to Sitrick 5,000 fully paid, nonassessable shares of unregistered,
restricted Client common stock per month on the first day of each month with
no-cost piggyback registration rights (the “Shares”), plus c) issue to Sitrick a
common stock purchase warrant (“Warrant”) in the form attached hereto as Exhibit
2 on the date of this Agreement entitling Sitrick, or its assigns, to purchase
one (1) fully-paid, nonassessable share of Client common stock for each Share
issued pursuant to this Agreement. The Warrant shall have: a) a strike price
equal to $2.00 per Share, b) a five-year term, c) anti-dilution protection for
stock splits, stock dividends, reorganizations and other customary anti-dilution
terms set forth in Exhibit 2, and d) other usual and customary terms typical of
warrants issued to investors, including, without limitation, typical
representations, warranties and indemnities by Client, no-cost piggyback
registration rights and cashless exercise rights. The Warrant shall be issued in
conjunction with the execution of this Agreement and shall have such vesting,
exercise and other terms and conditions as are set forth in the form attached
hereto as Exhibit 2.

 

11999 San Vicente Boulevard / Penthouse / Los Angeles, CA 90049 / office 310 788
2850 / fax 310 788 2855

LOS ANGELES        NEW YORK        SAN
FRANCISCO        CIDCAGO        WASIDNGTON D.C.

  

   

 

 

April 23, 2015

 

   4. Client will also reimburse Sitrick for all out-of-pocket expenses paid to
third parties. All individual out-of-pocket expenses in excess of $1,000 shall
require the consent of Client. Client’s obligation to pay Sitrick for fees and
expenses is not contingent upon obtaining any particular result(s).         5.
In addition, Sitrick may request a “success fee” if we believe we have performed
services for a client which result in significant benefits to the client beyond
those we believe a normal investor relations, consulting and public relations
firm could achieve. In this event, we would meet with you in advance and discuss
any such proposed success fee with you, which success fee would be subject to
your written agreement.         6. Please review our invoices upon receipt. If
you have any questions, please feel free to contact us. However, unless we
receive written notification to the contrary within thirty days of the date of
the invoice, we will assume that there is no objection to the invoice as
submitted, and, in the absence of such written objection, Client agrees to the
reasonableness of the fees and expenses charged and the necessity of the
services rendered under this engagement.         7. Client shall, within twenty
days of date of invoice, pay Sitrick for (a) any and all fees, and (b) for all
out-of-pocket costs and expenses (which were not covered by an expense advance
and that do not violate Section 4 above) which are incurred by Sitrick in
connection with its engagement hereunder. Such costs and expenses include,
without limitation, travel costs, production costs, long distance and photocopy
charges, advertisements and other out-of-pocket costs and expenses. With respect
to travel costs, Client will reimburse Sitrick for actual costs incurred, unless
non-commercial transportation is used, in which case Client will reimburse
Sitrick for transportation costs that Sitrick would have incurred by using
commercial transportation. When in New York, if an apartment available to
Sitrick personnel is used in lieu of a hotel, the cost of a standard room at The
Grand Hyatt or comparable hotel will be charged. Client agrees that Sitrick
shall have the right, at the conclusion or termination of the engagement, to
apply any unused expense advance against unpaid fees.         8. Sitrick’s
engagement hereunder may be terminated by either party on 30 days prior written
notice after a minimum initial term of six months from the date specified in
Section 1 above.         9. All provisions of this Agreement relating to (i) the
payment of fees, costs and expenses, and (ii) indemnification, will survive
conclusion of the engagement or any termination of the engagement by either
party.         10. In the event any employee of Sitrick, at any time, is
required or requested to participate or provide testimony, documents or other
evidence in any action, arbitration or other proceeding relating, directly or
indirectly, to our engagement, whether or not our engagement has been terminated
or concluded, Client shall pay Sitrick for the time spent in preparing for and
providing such participation or testimony, at Sitrick’s thet;t standard billing
rates, and for any costs and expenses, including attorneys’ fees, incurred in
connection therewith.



 

 2 

 

 

April 23, 2015

  

  11. Client agrees to indemnify and hold harmless Sitrick, its shareholders,
parent company, affiliates, officers, directors, employees and agents (each such
entity or person being referred to as an “Indemnified Person”) from and against
any and all losses, claims, damages, liabilities, costs and expenses (including
for Indemnified Person’s own negligence, passive or active, and including, but
not limited to, reasonable attorneys’ fees) which any Indemnified Person may be
subject to or incur in connection with the services rendered by Sitrick to or
for Client. This paragraph shall not apply to any such losses, claims, damages,
liabilities, costs or expenses of any Indemnified Person that are judicially and
finally determined to have resulted from Sitrick’s or such other Indemnified
Person’s gross negligence or willful misconduct.         12. Each of the parties
hereto agrees to keep this Agreement, and the terms and conditions hereof,
including invoices, billing statements and time sheets, strictly confidential,
except only as may be necessary to enforce this Agreement or as required to be
disclosed by law or judicial process; provided, however, that Client
acknowledges and consents to Sitrick disclosing to the media or others that
Sitrick is acting in its capacity as a public relations firm for the benefit of
Client.         13. In the performance of this Agreement, Sitrick may receive,
or otherwise have access to, confidential, proprietary and/or other nonpublic
information belonging to Client, some or all of which may be specifically
designated by Client as confidential (“Confidential Information”).         14.
Sitrick agrees to maintain in strictest confidence all Confidential Information
and to take reasonable measures to maintain the confidentiality of such
information. Sitrick agrees, with respect to such Confidential Information, to
use the same methods and degree of care to prevent disclosure of such
Confidential Information as it uses to prevent disclosure of its own proprietary
and Confidential Information. Sitrick further agrees not to use, or disclose to
any third party, any Confidential Information for any purpose without the prior
consent of Client or unless compelled by court order or other legal or
governmental process requiring such disclosure. Notwithstanding the foregoing,
confidentiality obligations shall not apply to any information which (i) enters
(or has entered) the public domain through no fault of Sitrick; (ii) which was
known to Sitrick prior to receipt from Client; (iii) is or becomes available to
Sitrick on a non-confidential basis from a source other than Client (unless
Sitrick is aware of a duty of confidentiality on the part of the source owed to
Client); (iv) which is independently developed or acquired by Sitrick without
reference to, or use of, Confidential Information; or (v) which is permitted to
be disseminated or otherwise disclosed pursuant to the next paragraph of this
Agreement.

  

 3 

 

  

April 23, 2015

 

  15.  It is expressly understood between the parties that a key function
Sitrick will be providing in connection with its public relations services will
be the dissemination of information and materials as an investor and public
relations firm, including the disclosure and dissemination of certain
information and materials received from Client or its affiliated
representatives, agents, and/or entities or as to which Client has consented to
its dissemination and disclosure or which prior to such disclosure and
dissemination, has not been specifically identified and designated by Client as
Confidential Information not to be disclosed. Notwithstanding the foregoing or
anythirig in this Agreement to the contrary, it shall be the responsibility of
Client to specifically identify and designate to Sitrick the information
provided to Sitrick which is not to be disclosed because it is Confidential
Information.         16. In the event that Sitrick is requested or required to
produce: (i) any Confidential Information or (ii) any documents generated by
Sitrick in connection with this engagement by subpoena, request for information
or documents, production of records consistent with its retention as Client’s
expert, or other similar legal process (“Request”), Sitrick will provide Client
prompt written notice of the Request so that Client may seek a protective order
or otherwise seek to limit or protect such Confidential Information and/or
documents from disclosure. The Recipient expressly agrees to comply with all
applicable federal securities laws with respect to trading on “material,
nonpublic information.” Client agrees to give Sitrick prompt notice of the
opening of each trading window under the Client’s Insider Trading Policy and
Sitrick shall be permitted to trade in securities of the Client in a manner not
inviolation of applicable federal securities laws or the Client’s Insider
Trading Policy.         17. We wish to point out that as a firm with a
diversified practice we are often called upon to represent clients in many
fields and with different interests. It is expressly understood between the
parties that Sitrick will not represent another client on the particular subject
matter of substantive work performed under this engagement where such other
client is adverse to Client on that subject matter. However, nothing contained
herein in any way prohibits or restricts Sitrick from representing a client now
or in the future whose interests conflict with or are adverse to Client on
matters other than the particular subject matter of substantive work performed
under this engagement. In such event, Sitrick would of course maintain the
confidentiality of information provided by you.         18.

Each of the parties agrees not to solicit for employment, or employ any employee
of the other during the pending of Sitrick’s engagement and for a period of two
years thereafter. Ifeither party hires an employee of the other during the
engagement or within the two year period following the conclusion or termination
of the engagement, the hiring party agrees to pay the employer of the
employee(s) so hired, as liquidated damages, a fee equal to one hundred percent
of the annualized total gross billings generated by each such hired employee for
the twelve-month period prior to such employee’s departure, or the annual gross
salary of the employee at the time of departure, whichever is higher in dollar
amount. All terms contained in this paragraph will survive for a period of two
years following the date of any termination or conclusion of this engagement. 

 



 4 

 

  

April 23, 2015

 





  19.   Any sums not paid to Sitrick pursuant to this Agreement within thirty
days of date of invoice shall bear interest at the rate of ten percent (10%) per
annum. By signing this Agreement, we agree that, in the event of any dispute or
claim arising out of or relating to this Agreement, our relationship, our
charges, or our services, SUCH DISPUTE OR CLAIM SHALL BE RESOLVED BY SUBMISSION
TO FINAL AND BINDING ARBITRATION BEFORE A SINGLE NEUTRAL ARBITRATOR IN LOS
ANGELES COUNTY, UNDER THE AUSPICES AND RULES OF JUDICIAL ARBITRATION AND
MEDIATION SERVICES (“JAMS”) USING JAMS STREAMLINED PROCEDURES. BY AGREEING TO
ARBITRATE CLIENT WAIVES ANY RIGHT IT MAY HAVE TO A COURT OR JURY TRIAL. Judgment
upon such arbitration may be entered in the Superior Court for Los Angeles
County, California, which the parties agree has, and hereby consent to,
jurisdiction over all such matters. This Agreement shall be interpreted and
enforced in accordance with the substantive laws of the State of California
applicable to contracts made and to be performed therein. In the event that a
dispute arises hereunder, the prevailing party in any litigation or arbitration
shall be entitled to attorneys’ fees and all costs and expenses of any sort.    
    20.

If any term or provision of this Agreement shall be declared invalid by order,
decree or judgment of a court of competent jurisdiction, this Agreement shall be
construed as if such portion had not been inserted herein (except when such
construction would constitute a substantial deviation from the general intent
and purpose of the parties as reflected in this Agreement) and shall not affect
the validity or enforceability of the remaining terms and provisions hereof.

        21. The parties acknowledge and agree that all understandings,
representations and agreements heretofore made or reached by them are merged
into this Agreement which alone fully and completely expresses the Agreement
between the parties. This Agreement may be amended or modified only by a writing
signed by both the parties.

 

Very truly yours,       SITRICK BRINCKO GROUP, LLC         By: /s/ Michael
Sitrick     Michael Sitrick     Chairman and Chief Executive Officer

 



 5 

 

 

April 23, 2015

 

Agreed to and accepted this 23rd Day of April, 2015

 

QUANTUMSPHERE, INC.

 

  By: /s/ Kevin Maloney     Kevin Maloney     Co-Founder and CEO

 

 6 

 

  

April 23, 2015

 

EXHIBIT 2:

 

Warrant

 

(see attached)

 

 7 

 

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE
SECURITIES ACT. NONE OF THE SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH
SECURITIES, (2) THE SECURITIES ARE TRANSFERRED PURSUANT TO RULE 144 PROMULGATED
UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY (AS
HEREINAFTER DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO IT, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF THE SECURITIES IS
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND ALL OTHER APPLICABLE
FEDERAL OR STATE SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of 30,000 Shares
of Common Stock, $0.001 par value of

 

QUANTUMSPHERE, INC.

 

Issue Date: April 23, 2015

 

For value received, Sitrick Brincko Group, LLC (the “Holder”), or its assigns,
is entitled to, on or before the date specified below on which this Common Stock
Purchase Warrant (the “Warrant”) expires, but not thereafter, to subscribe for,
purchase and receive up to 30,000 number of fully paid and nonassessable shares
of the common stock, no par value (the “Common Stock”), of QuantumSphere, Inc.,
a Nevada corporation (the “Company”), set forth above, at a price of $2.00 per
share (the “Exercise Price”), upon presentation and surrender of this Warrant
and upon payment by bank check or wire transfer of the Exercise Price for such
shares of Common Stock to the Company at its principal office.

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part, from
time to time, as follows: 5,000 shares of Common Stock commencing on the
seven-month anniversary of the date hereof (the “Issue Date”), and an additional
5,000 shares of Common Stock on each monthly anniversary of the Issue Date
thereafter through the twelve-month anniversary of the Issue Date, at which time
this Warrant may be exercised in whole or in part, from time to time, as to
30,000 shares of Common Stock, and expiring on the fifth (5th) anniversary of
the Issue Date, by presentation and surrender hereof to the Company, with the
Exercise Form annexed hereto duly executed and accompanied by payment by bank
check or wire transfer of the Exercise Price for the number of shares specified
in such form, together with all federal and state taxes applicable upon such
exercise, if any. If this Warrant should be exercised in part only, the Company
shall, upon surrender ‘of this Warrant for cancellation, execute and deliver a
new Warrant evidencing the right of the Holder to purchase the balance of the
shares purchasable hereunder with otherwise identical terms hereto. Upon receipt
by the Company of this Warrant and the Exercise Price at the office of the
Company, in proper form for exercise, the Holder shall be deemed to be the
holder of record of the shares of Common Stock issuable upon such exercise of
the close of business on the date on which this Warrant shall have been so
exercised, such shares to be free and clear of encumbrances (other than
securities laws), validly issued, fully-paid and nonassessable, notwithstanding
that certificates representing such shares of Common Stock shall not then be
actually delivered to the Holder. If the subscription rights represented hereby
shall not be exercised at or before 5:00 P.M., Pacific Time, on the expiration
date specified above, this Warrant shall become void and without further force
or effect, and all rights represented hereby shall cease and expire.

 

   

 

  

2. Rights of the Holder. Prior to exercise of this Warrant, the Holder shall
not, by virtue hereof, be entitled to any rights of a shareholder in the
Company, either at law or equity, and the rights of the Holder hereunder are
limited to those expressed in this Warrant and are not enforceable against the
Company except to the extent set forth herein.

 

3. Adjustment in Number of Shares. The number of and kind of securities
purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows:

 

(A) Adjustment for Reclassifications and Subdivisions. In case at any time, or
from time to time, after the Issue Date the holders of the Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received, or, on or after the record
date fixed for the determination of eligible stockholders, shall have become
entitled to receive, without payment therefore, other or additional stock or
other securities or property (including cash) by way of stock-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement, then
and in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder(s) would hold on the date of
such exercise if on the Issue Date they had been the holder of record of the
number of shares of Common Stock of the Company called for on the face of this
Warrant and had thereafter, during the period from the Issue Date, .to and
including the date of such exercise, retained such shares and/or all other or
additional stock and other securities and property receivable by them as
aforesaid during such period, giving effect to all adjustments called for during
such period. Appropriate adjustments shall be made to the Exercise Price per
share payable hereunder, provided that the aggregate Exercise Price payable for
the total number of shares purchasable under this Warrant (as adjusted) shall
remain the same.

 

(B) Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the Issue Date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets or business(es) to another
corporation, then and in each such case the Holder(s) of this Warrant, upon the
exercise hereof as provided in Section 1, at any time after the consummation of
such reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder(s) would be entitled had the Holders
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares of stock or other securities or property
receivable upon the exercise of this Warrant after such consummation.
Appropriate adjustments shall be made to the Exercise Price per share payable
hereunder, provided the aggregate Exercise Price payable for the total number of
shares purchasable under this Warrant (as adjusted) shall remain the same.

 

4. Officer’s Certificate. Whenever the number of shares of Common Stock issuable
upon exercise of this Warrant or the Exercise Price shall be adjusted as
required by the provisions hereof, the Company shall forthwith file in the
custody of its Secretary at its principal office, an officer’s certificate
showing the adjusted number of shares of Common Stock or Exercise Price
determined as herein provided and setting forth in reasonable detail the facts
requiring such adjustment. Each such officer’s certificate shall be made
available at all reasonable times for inspection by the Holder(s) and the
Company. shall, forthwith after each such adjustment, deliver a copy of such
certificate to the Holder(s). Such certificate shall be conclusive as to the
correctness of such adjustment.

 



 2 

 

 

5. Cashless Exercise. Inlieu of the payment methods set forth above, the Holder
may elect to exchange all or some of this Warrant for shares of Common Stock
equal to the value of the amount of the Warrant being exchanged on the date of
exchange. If Holder elects to exchange this Warrant. as provided in this Section
5, Holder shall tender to the Company the Warrant for the amount being
exchanged, along with written notice of Holder’s election to exchange some or
all of the Warrant, and he Company shall issue to Holder the number of shares of
the Common Stock computed using the following formula:

 

  X = Y (A-B)          A

 

Where: X = the number of shares of Common Stock to be issued to Holder.

 

  Y = the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation).         A
= the fair market value of one share of the Common Stock.         B = Exercise
Price (as adjusted to the date of such calculation).

 

For purposes of the above calculation fair market value of one share of Common
Stock shall be determined by the Company’s Board of Dire:tors in good faith;
provided, however, that if at the time of such exercise the Common Stock is
quoted in the over-the-counter market maintained by OT<?B Markets Group, Inc.
(other than ore Pink) (the “OTC Market”) or listed on a national securities
exchange in the United States or a foreign country, including without
limitation, the NASDAQ Stock Market or NYSE MKT (an “Exchange”), then the fair
market value of one share of Common Stock shall be the average of the closing
bid and asked prices of the Common Stock quoted on the OTC or the average
closing price of the Common Stock on an Exchange, whichever is applicable, as
report:d by Bloomberg L.P. for the five (5) trading days prior to the Company’s
receipt of notification of exercis of the arrant by Holder. If the Common Stock
is listed on an exchange in the United Stats and m a foreign country, then the
for the purpose of determining fair market value hereunder, the prices on the

exchange in the United States shall govern.

 

6. Restrictions on Transfer. Certificates for the shares of Common Stock to be
issued upon exercise of this Warrant shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE
SECURITIES ACT. NONE OF THE SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH
SECURITIES, (2) THE SECURITIES ARE TRANSFERRED PURSUANT TO RULE 144 PROMULGATED
UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE)



 



 3 

 

 

WARRANT EXERCISE FORM

 



TO: QUANTUMSPHERE, INC. DATE: _______________

   

The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase _________ shares of the Common Stock of the Company called for thereby,
and hereby makes payment of the Exercise Price pursuant thereto.

 

The undersigned hereby made payment according to the following method (Please
check the applicable blank):

 

cash (check or wire transfer)

 

cashless exercise in accordance with Section 5 of the Warrant

 

Please issue the shares of the Common Stock as to which this Warrant is
exercised to:

  



 

 



 

 



 



 

and if said number of Warrants shall not be all the Warrants evidenced by the
Common Stock Purchase Warrant surrendered in connection with this exercise, then
the Company shall issue a new Warrant Certificate for the balance remaining of
such Warrants to __________________________ at the address stated above.

 

  By:     Print Name:  

 



 4 

 

 

